J-A35004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE HUNTINGTON NATIONAL BANK,                  IN THE SUPERIOR COURT OF
SUCCESSOR IN INTEREST TO SKY BANK,                   PENNSYLVANIA

                         Appellee

                   v.

ROCK FERRONE A/K/A ROCK A.
FERRONE AND MARCIA FERRONE A/K/A
MARCIA M. FERRONE A/K/A MARCIA A.
FERRONE,

                         Appellants                No. 1267 WDA 2013


               Appeal from the Order Entered July 12, 2013
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD13-009191


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 31, 2014

     Rock Ferrone and Marcia Ferrone appeal from the order entered on

July 12, 2013, denying their petition to strike or open judgment entered by

confession. We affirm.

     In March 2004, Huntingdon National Bank’s predecessor, Sky Bank,

entered into a loan agreement and promissory note with Appellants,

pursuant to which the bank loaned $427,000 to Appellants.        The note

expired on June 30, 2005, after which all amounts due under the agreement

and note were immediately due and payable. Further, the note provides for

judgment by confession in the event of a default on the loan.
J-A35004-14


      Following default and notice, Huntingdon National Bank (hereinafter,

the Bank) initiated this action in May 2013, filing a complaint in confession of

judgment.     Thereafter, judgment was entered in the total amount of

$155,482.49.

      In June 2013, Appellants filed a petition to strike or open the

judgment, comprised of a single paragraph averring that they had not

voluntarily, intelligently, and knowingly given up their right to notice and a

hearing prior to the entry of judgment. In July 2013, following argument,

the trial court denied Appellants’ petition, concluding that Appellants had

failed to raise a meritorious defense to the confessed judgment. The trial

court further denied Appellants’ oral motion to amend their petition,

concluding that the general rule permitting liberal amendment of pleadings

does not apply to a petition to strike or open. Appellants filed a motion for

reconsideration, attaching proposed amendments to their petition, which

was denied thereafter by the trial court.     Appellants timely appealed and

filed a court-ordered Pa.R.A.P. 1925(b) statement. The trial court submitted

a responsive opinion, addressing both the defect in Appellants’ initial petition

as well as the substantive merit of Appellants’ proposed amendments.

      Appellants raise the following issues on appeal:

      [1.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant the motion for amendment of a petition, when
      good and cognizable defenses are presented at the time of the
      presentment of the petition and request for amendment and
      incorporation of allegations at related cases?


                                     -2-
J-A35004-14


      [2.] Whether or not the [trial] [c]ourt abused its discretion in
      failing to grant reconsideration of the denial of the motion for
      amendment of a petition?

Appellants’ Brief at “vi.”

      We affirm the order of the trial court based upon our reasoning in The

Huntington National Bank v. K-Cor, Inc., --- A.3d --- (Pa. Super. 2014)

(1265 WDA 2013).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                   -3-